Citation Nr: 0306686	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 20, 1996 for 
the grant of service connection for residuals of frostbite to 
include based upon clear and unmistakable error in rating 
decisions dated in September 1945 and October 1946. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for  frozen feet was denied by VA 
rating decisions of September 1945 and October 1946.  The 
veteran was notified of these decisions and of his appellate 
rights.  He did not appeal these rating determinations.

2.  The September 1945 and October 1946 rating decisions were 
reasonably supported by the evidence then of record, and were 
consistent with VA law and regulations then in effect.

3.  Received on August 20, 1996 was the veteran's reopened 
claim for service connection for frozen feet.

4.  In May 1998 the RO granted service connection for frozen 
feet and correctly assigned an effective date of August 20, 
1996, the date of receipt of the reopened claim.

CONCLUSIONS OF LAW

1.  The September 1945 rating decision, which denied service 
connection for frozen feet, is not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2002) (formerly Veterans Regulation 
No. 2(a), pt. II, par. III;VA Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957).

2.  The October 1946 rating decision, which denied service 
connection for frozen feet, is not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2002) (formerly Veterans Regulation 
No. 2(a), pt. II, par. III;VA Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957).

3.  The criteria for assignment of an effective date prior to 
August 20, 1996, for the grant of service connection for 
residuals of frostbite have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he is entitled to an 
effective date prior to August 20, 1996, for the grant of 
service connection for residuals of frostbite.  He maintains, 
in essence, that earlier rating decisions which denied 
service connection for residuals of frostbite contained clear 
and unmistakable error (CUE) in September 1945 and October 
1946 rating actions.

The evidence of record at the time of the September 1945 and 
October 1946 rating decisions consists of copies of the 
service medical records.  It is unclear as to exactly what 
records were on file at the time of each decision.  The 
service treatment records show no evidence of frozen feet.  
These records do show that the September 1945 separation 
examination was of record at the time of the September 1945 
rating action.  The separation examination was negative for 
any clinical findings associated with the feet.  The medical 
report contained a notation that the veteran's medical 
history was significant for bilateral frostbite of the feet 
in June 1944.  It was noted that the veteran was treated for 
this condition in the dispensary with no sequelae.

By rating decision dated in September 1945, service 
connection was denied for multiple disorders, to include 
frostbite of the feet.  The RO indicated as the basis for its 
denial of compensation benefits for this disorder that the 
disorder was not shown by the evidence of record.  The 
veteran was advised of his appellate rights with respect to 
this decision.  He did not appeal this decision.

The record discloses that the RO readjudicated this claim in 
October 1946.  The RO continued its denial of service 
connection for bilateral frostbite of the foot, based upon 
the finding that the disorder was not shown on examination at 
the time of separation.  The veteran was notified of this 
determination and of his appellate rights with respect to 
this decision by letter dated in October 1946.  He did not 
appeal this decision

Received on August 20, 1996, was the veteran's claim for 
service connection for residuals of frozen feet.  With 
respect to this claim, it was the veteran's contention that 
he had suffered cold injury to his lower extremities during 
service, and that chronic residuals associated with this 
disorder did not become apparent until his retirement, when 
he became less active.  A formal application, VA Form 21-526, 
was thereafter filed in September 1996 for service connection 
for residuals of frozen feet.

The veteran underwent VA examination in January 1998.  
Objectively, examination showed cold induced peripheral 
neuropathy with a stocking loss of sensation and a secondary 
sensory ataxia among other findings.  The medical report 
indicated the veteran's history was significant for frostbite 
injury of the feet with progressive symptomatology involving 
the feet and ankles, with onset of such manifestations years 
after the veteran's release from active duty.  

In May 1998 the RO reopened the veteran's claim and granted 
service connection for residuals of frozen feet.  The RO 
assigned a 10 percent rating effective August 20, 1996 and a 
40 percent rating effective January 12, 1998.  

CUE in the September 1945 and October 1946 Rating Decisions

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error (CUE).  Veterans Regulation 
No. 2(a), pt. II, par. III;VA Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957 (now 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105).

The United States Court of Appeals has propounded a three-
prong test to determine whether clear and unmistakable error 
(CUE) is present in a prior determination:  (1) [e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

In order to determine whether a VA rating decision contained 
CUE, a review of the law and evidence which was before the 
rating board "at that time" must be undertaken.  See 
38 C.F.R. § 3.104(a) (2002).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior ... decision."  
Russell, supra at 314.  In other words, the Board can not 
apply the benefit of hindsight to its evaluation of the 
rating board's action in 1945 or 1946 in determining whether 
CUE existed.

In order to establish entitlement to service connection for 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. §  1110 (West 
2002)).

The evidence of record at the time of the rating decisions 
includes the separation examination, which confirmed that the 
veteran had experienced frostbite in June 1944.  However, the 
examination showed no residual disability.  The September 
1945 and October 1946 denials were based on the fact that a 
current disability was not shown.  These decisions are 
consistent with the evidence then of record.

Accordingly, the Board finds that the evidence on file at the 
time of the September 1945 and October 1946 rating decisions 
adequately supported those decisions and those decisions were 
consistent with the law and regulations in effect at that 
time. Accordingly, it is the Board's judgment that the 
September 1945 and October 1946 rating decision were not 
clearly and unmistakably erroneous and are final.  
38 U.S.C.A. § 7105.

Earlier Effective Date

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, or 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application.  See also 38 C.F.R. § 3.400 (2001).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.

For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii), (r).

The record discloses that service connection for frozen feet 
was denied by the RO in September 1945 and October 1946.  As 
previously discussed these decisions are final.  The law and 
regulations regarding effective dates are clearly set forth.  
For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  The veteran's 
reopened claim was received on August 20, 1996.  In May 1998 
the RO granted service connection for frozen feet and 
assigned an effective date of August 20, 1996, the date of 
receipt of the reopened claim.  The Board concurs with the 
assignment of this effective date. Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim. Thus, an effective date prior to August 
20, 1996 for the grant of service connection for frozen feet 
is not warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error 
(CUE) in decisions in a Board decision.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  More recently 
the Court concluded, in affirming a Board finding of no CUE 
in a RO decision, that the VCAA is not applicable to CUE 
matters.  Parker v. Principi, 15 Vet. App. 407 (2002).

Concerning the earlier effective date claim, the record 
indicates that the veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case advising of governing legal criteria, 
the evidence considered, and the reasons for the decision 
reached.  The supplemental statement of the case informed the 
veteran of the VCAA and the implementing regulations.  The 
veteran was informed of what evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
also indicates that all pertinent records that have been 
associated with the claims file and that there is no 
indication of record that potential relevant evidence has not 
been obtained.  Therefore, it is concluded that VA has 
complied with the VCAA, to the extent that it is required to 
in this appeal.  


ORDER

Entitlement to an effective date prior to August 20 1996 for 
the grant of service connection for frozen feet based upon 
CUE in a September 1945 rating decision is denied.

Entitlement to an effective date prior to August 20 1996 for 
the grant of service connection for frozen feet based upon 
CUE in an October 1946 rating decision is denied.

Entitlement to an effective date earlier than August 20 1996 
for the grant of service connection for frozen feet is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

